DISMISS; Opinion Filed February 4, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00923-CV

                            IN THE INTEREST OF T.A.F., A Child

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-06-19041

                                 MEMORANDUM OPINION
                           Before Justices Lang, Stoddart, and Schenck
                                    Opinion by Justice Lang
       The clerk’s record in this case is overdue. By letter dated October 3, 2014, we informed

appellant that the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to file written verification that

he had paid for or made arrangements to pay for the clerk’s record or that he had been found

entitled to proceed without payment of costs. We cautioned appellant that if he did not file the

required documentation within ten days, we might dismiss the appeal without further notice. To

date, the clerk’s record has not been filed, appellant has not provided the required

documentation, nor has he otherwise corresponded with the Court regarding the status of the

clerk’s record or this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE
140923F.P05




                                            –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF T.A.F., A Child                 On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-06-19041.
No. 05-14-00923-CV                                 Opinion delivered by Justice Lang. Justices
                                                   Stoddart and Schenck participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant MARCEL ANTHONY LAMBERT.


Judgment entered this 4th day of February, 2015.




                                             –3–